Citation Nr: 1533422	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-42 350 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for myocarditis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

4.  Entitlement to service connection for a back disability, including as secondary to service-connected right knee disability.

5.  Entitlement to a rating in excess of 10 percent for osteoarthritis, left knee, retropatellar pain syndrome.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to August 2004 with an additional three years, nine months, and twenty-four days of prior active service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Houston, Texas RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2014 statement, the Veteran stated, "Please accept this statement in reference Board of Veterans' Appeals hearing by live videoconferencing."  The Board construes this statement as a hearing request.  He did not at any time withdraw this hearing request, he remains entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700.  Because such hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  These matters should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

